DETAILED ACTION
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2 in the reply filed on December 6, 2021 is acknowledged.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they do not clearly illustrate the invention. The greyscale coloring of the image makes it challenging to differentiate specific features of the device. Additionally, reference numbers consistent with the specification may aid in clearly illustrating the invention. Applicant is advised to employ the 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The disclosure is objected to because of the following informalities: the specification does not contain a brief description of the views of the drawings.  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Regarding claim 1:
Line 4, which recites “…to hold portable hydroponic apparatus…” should read “…to hold a portable hydroponic apparatus…”
Lines 4-5, which recite “…portable hydroponic apparatus in the form of…” should read “the portable hydroponic apparatus in the form of…”
Line 6, which recites “…an aquatic holding vessel…” should read “…the aquatic holding vessel…”
Line 9, which recites “…hold the hydroponic apparatus…” should read “…hold the portable hydroponic apparatus...”
Regarding claim 2:
Line 4, which recites “…composed of a main water line…” should read “…composed of the main water line…” 
Line 9, which recites “…the main supply line get the water…” should read “…the main supply line to get the water…”
Line 13, which recites “…a pump connected…” should read “…the pump connected…”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is:  “holding devices” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Regarding claim 1: 
The phrase "etc." renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For purposes of examination on the merits, as noted above, “holding devices” is given its broadest reasonable interpretation. Claim 2 is rejected for being dependent on a rejected base claim.
Claim 1 recites the limitation "the mainline" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination on the merits, “the Claim 2 is rejected for being dependent on a rejected base claim.
Regarding claim 2:
Claim 2 recites the limitation "the circulation system" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination on the merits, the limitation is being interpreted as “a circulation system.”
Claim 2 recites the limitation “the main supply line” in line 9. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination on the merits, the limitation is being interpreted as “the main water line.”
Claim 2 recites the limitation "the aquatic organism" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination on the merits, the limitation is being interpreted as “an aquatic organism.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US-20160135394-A1) in view of Mehrman (US-20170105368-A1).
Regarding claim 1, Wagner discloses (figure 22) an aquaponics and hydroponics system for growing aquatic organisms and plants in compact spaces; the system comprising: a suitable support structure (figure 22: 68, 69, 70) installed over an aquatic holding vessel (figure 22: “fish tank”),  the support structure having holding devices (figure 22: 10) installed at appropriate spacing to hold a portable hydroponic apparatus (figure 22; figure 9: 102A); the portable hydroponic apparatus in the form of tubes of any cross sectional shape and cross sectional area (figures 22 and 9); the aquatic holding vessel of any shape and capacity; a main water line (figure 22: 7) of any diameter running from the aquatic vessel (figure 22; page 3: [0075]); and a water pump (figure 22: 19; page 3: [0081]).
Wagner does not disclose that the main water line runs from the aquatic vessel up and along the top of the support structure, with the main water line having perforations along its length coinciding with the location of the holding devices which hold the portable hydroponic apparatus, or dedicated aeration and filtration devices for higher intensity production systems.
Mehrman teaches (figure 2) an aquaponics and hydroponics system for growing aquatic organisms and plants in compact spaces; the system comprising a main water line (figure 2: 150) of any diameter running from an aquatic vessel (figure 2: 104) up and along the top of a support structure (figure 2: 140, 142), with the main water line having perforations along its length coinciding with the location of holding devices which hold hydroponic apparatuses (figure 2; page 3: [0044]). Mehrman further teaches aeration (figure 1: 122) and filtration devices (page 5: [0051]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wagner with the main water line running from an aquatic vessel up and along the top of a support structure, with the main water line having perforations along its length coinciding with the location of holding devices which hold Mehrman; page 3, [0042]). Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wagner with the aeration and filtration devices as disclosed by Mehrman for the benefit of “[adding] oxygen to the water tank to contribute to the deep water culture in the pump tank” (Mehrman; page 5, [0053]) and “[preventing] solids from entering the pump (page 5, [0051]). 
Regarding claim 2, Wagner as modified above in view of Mehrman teaches an aquaponics and hydroponics system wherein the support system provides a structure to hold the hydroponics apparatus and the plumbing (Wagner: figure 22; Mehrman: figure 2), with the support system built in such ways that the hydroponic apparatus are directly over the aquatic vessel (Wagner; figure 22); wherein a circulation system is composed of the main water line (Wagner; figure 22: 7), pump (Wagner; figure 22: 19), and portable hydroponic apparatus (Wagner; figures 22 and 9: 102A); wherein the main water line runs along the length of the support above the top of the hydroponic apparatus (Mehrman; figure 2); wherein the main water line has a plurality of perforations at intervals coinciding with the mechanism holding he hydroponic apparatus in such a way that water can drop directly into the top of the hydroponic apparatus (Mehrman; page 3: [0042]); smaller feed drip tubes connected to the main line to get the water to the top of the hydroponic apparatus (Mehrman; figure 2: 140, 142, 20, 144; page 3: [0042] and [0044]); the pump connected to one end of the main water line (Wagner; figure 22: 19) while the other end is left open to let water out and back into the vessel below if the capacity of the pump is greater than needed (Wagner; page 3: [0075]); wherein the aquatic vessel is a body of water into which an aquatic organism is stocked (Wagner; page 4, [0087]), wherein the aquatic vessel is man-made or natural bodies (Wagner; page 8: [0126]); wherein for higher intensity production systems, dedicated aeration and filtration devices are added (Mehrman; figure 1: 122; page 5: [0051]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Coghlan US-20140223818-A1, Straight et al US-20170325427-A1, Fung US-20180116138-A1, Brion US-20190254244-A1, Toone et al US-20130047508-A1, Jun et al US-20180077885-A1, Giacomantonio US-8578651-B1, Chen US-9775330-B1, Andracki et al US-10182536-B1, Cross US-9374952-B1, Lim US-20060162252-A1, Lu et al US-20170347547-A1, Nasu US-20160143234-A1, Weisel US-20170347534-A1, Collins et al US-20150223418-A1, Dreschel US-4926585-A, Martin et al US-9241453-B1, Diehl US-11166420-B1, and Johnson et al US-10136587-B1. 
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644